Exhibit 10.28

 

LEHMAN BROTHERS HOLDINGS INC.

 

AGREEMENT EVIDENCING A GRANT OF

RESTRICTED STOCK UNITS

 

TO

 

Number of Restricted Stock Units

 

Date of Grant

 

 

 

Restricted Stock Units

 

 

 

1)              Grant of Units.  Pursuant to the Lehman Brothers Holdings Inc.
2005 Stock Incentive Plan (the “Plan”), Lehman Brothers Holdings Inc. (the
“Company”) hereby grants you, as of the Date of Grant specified above, the
number of Restricted Stock Units (“Units”) specified above (which number of
Units may be adjusted pursuant to Paragraph 9 below) subject to the terms and
conditions set forth herein and in the Plan.  A Unit represents the right to
receive one share of common stock (par value $0.10 per share) of the Company
(“Common Stock”).

 

2)              Additional Documents; Definitions.  Enclosed you will find a
copy of the Plan which is incorporated in this instrument by reference and made
a part hereof, and a copy of the Plan prospectus.  The Plan and the prospectus
should be carefully examined.  All capitalized terms not defined herein shall
have the meaning ascribed to such terms under the Plan.

 

3)              Vesting.  The Units awarded to you hereunder shall vest
immediately upon the Date of Grant.

 

4)              Termination of Service.   Units are payable in shares of Common
Stock upon termination of your service on the Board of Directors of the
Company.  Delivery of Common Stock hereunder shall be made on the 30th day
following termination of service.

 

5)              Dividend Equivalents.  As of each date a dividend or other
distribution is paid or made on Common Stock to holders of record on and after
the Date of Grant specified above, you shall be credited with a number of
additional Units equal to the product of (i) the amount of such dividend or
distribution paid on one share of Common Stock, multiplied by (ii) the number of
Units then held by you, divided by the (iii) closing price of one share of
Common Stock on the New York Stock Exchange on such date.  Such additional Units
shall vest immediately.

 

6)              Limitation on Obligations.  The Company’s obligation with
respect to the Units granted hereunder is limited solely to the delivery to you
of shares of Common Stock on the date when such shares are due to be delivered
hereunder, and in no way shall the Company

 

--------------------------------------------------------------------------------


 

become obligated to pay cash in respect of such obligation (except for cash paid
pursuant to Paragraph 8 below).

 

7)              Non-Assignment.  Units may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of by you, except by will or the
laws of descent and distribution.  If you or anyone claiming under or through
you attempts to violate this Paragraph 7, such attempted violation shall be null
and void and without effect, and the Company’s obligation to issue any Common
Stock hereunder shall terminate.

 

8)              Change in Control.  Following the occurrence of any Change in
Control that constitutes a change in ownership or effective control within the
meaning of Section 409A(a)(2)(A)(v) of the Code, you shall be immediately
entitled to receive (i) in the same form of consideration as that received by
shareholders generally, the “undiscounted market value” (at the time of grant)
of the shares of Common Stock underlying your outstanding Units (i.e., the fair
market value of your Units determined on the date of grant) (the “Preliminary
Consideration”), and (ii) an additional right to receive the excess, if any, of
the price paid by an acquirer over such “undiscounted market value” (such excess
amount, the “Deferred Consideration”), which right shall be deferred until the
earlier of (X) two years following such Change in Control or (Y) the end of the
term of any remaining restrictions (the “Deferred Period”), but your Units shall
remain otherwise subject to all issuance restrictions during the Deferred
Period.  Following the occurrence of any Change in Control that does not
constitute a change in ownership or effective control within the meaning of
Section 409A(a)(2)(A)(v) of the Code, you shall be entitled to receive both the
Preliminary Consideration and the Deferred Consideration (if any) upon your
termination of service on the Board of Directors of the Company.

 

9)              Equitable Adjustment.  In the event of any change in the
outstanding shares of Common Stock by reason of any Common Stock dividend or
split, recapitalization, merger, consolidation, spin-off, combination or
exchange of shares or other corporate exchange, or any distribution to
stockholders of Common Stock other than regular cash dividends, occurring after
the Date of Grant specified above, the number and kind of shares of Common Stock
which may be issued with respect to Units shall be adjusted so as to reflect
such change; provided that with respect to Units granted to you, any adjustments
shall be made only as necessary to maintain your proportionate interest in
shares of Common Stock and preserve, without exceeding, the value of such Units,
and shall be consistent with the provisions of Code Section 409A.

 

10)        Code Section 409A. It is intended that none of the Units or payments
otherwise due hereunder shall be deferred, accelerated, extended, paid out or
modified in a manner that would result in the imposition upon you of an
additional tax under Section 409A of the Code; provided that neither Holdings
nor any of its employees or representatives shall have any liability to you with
respect to any such taxes.  In the event that it is reasonably determined that,
as a result of Section 409A of the Code, payments hereunder may not be made at
the time contemplated by the terms of this Agreement or the Plan, as the case
may be, without causing you to be subject to taxation under Section 409A of the
Code, Holdings will make such payment on the first day that would not result in
your incurring any tax liability under Section 409A of the Code.

 

--------------------------------------------------------------------------------


 

11)        Amendment.  The terms of this Agreement may be amended from time to
time by the Board in its sole discretion in any manner that it deems appropriate
(including, but not limited to, the acceleration provisions).

 

12)        No Right to Continued Service.  The grant of Units shall not confer
on you any right to be retained in the service of the Company, or to receive
subsequent Units or other Awards under the Plan.  The right of the Company to
terminate your service with it at any time or as otherwise provided by any
agreement between the Company and you is specifically reserved.

 

13)        Applicable Law.  The validity, construction, interpretation,
administration and effect of the Plan, and of its rules and regulations, and
rights relating to the Plan and to this Agreement, shall be governed by the
substantive laws, but not the choice of law rules, of the State of Delaware.

 

--------------------------------------------------------------------------------